Citation Nr: 0947348	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for migraine 
headaches, bilateral hearing loss, and tinnitus.  The Veteran 
testified before the Board in May 2008.  The Board remanded 
these claims in August 2008 and April 2009.  


FINDINGS OF FACT

1.  Migraine headaches had their onset in service.  

2.  The Veteran's bilateral hearing loss first manifested 
many years after his separation from service and is unrelated 
to his service or to any incident therein.  

3.  The Veteran's tinnitus first manifested many years after 
his separation from service and is unrelated to his service 
or to any incident therein.  


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

3.  Tinnitus was not incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran's migraine headaches, 
however, are not a disease subject to presumptive service 
connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Migraine Headaches 

Service treatment records show that the Veteran complained of 
experiencing headaches for the past 3 to 4 weeks in a January 
1967 eye examination.  Treatment records dated in July 1967 
and February 1968 reveal that the Veteran received treatment 
for tension type headaches in the right occipital area and 
frontal area.  On separation examination in November 1968, 
the Veteran made no complaints regarding headaches, and he 
was found to have no neurological abnormalities.  

Post-service private medical records dated from November 1971 
to December 1971 show that the Veteran was diagnosed with 
posttraumatic headaches after being struck on the right side 
of the head with a pipe a few days before.  In a July 2003 
private medical report, he was diagnosed with a mild 
headache.  A March 2004 VA medical report diagnosed the 
Veteran with migraine headaches, and a November 2004 VA 
examiner found that the Veteran had muscle strain headaches.  

The Veteran and his wife testified before a Decision Review 
Officer (DRO) in August 2005 and at a travel board hearing in 
May 2008 that the Veteran had continuously suffered from 
headaches since his time in service for which he usually 
sought a quiet, dark place to rest.  

On VA examination in October 2008, the Veteran reported 
having dull frontal headaches for the past 5 months that 
lasted a couple of hours.  He stated that they did not occur 
every day and had no apparent triggers, associated symptoms 
or features, or loss of function.  He asserted that prior to 
5 months ago, his headaches were occipital and came variably 
either once a month or every 3 to 4 months.  The Veteran 
reported that he did not remember exactly when the headaches 
began but that he thought it was around 1971 or so.  
Examination of the head, ears, nose, throat, 
temporomandibular joint, and temporal arteries was normal.  
The sinuses were non-tender, and there were no upper 
respiratory complaints.  Neck movements were normal and 
asymptomatic.  The examiner reviewed the claims file and 
diagnosed the Veteran with muscle strain/tension headaches.  
He noted that the Veteran had complained of headaches once in 
service over the occipital area in July 1967 and that the 
Veteran had reported those headaches subsiding after he used 
glasses of correction of refractive error for a few years.  
The examiner also noted the Veteran's November 1971 
posttraumatic headaches that lasted only until December 1971.  
He observed that the Veteran had thereafter experienced 
occipital headaches off and on for years and that for the 
past 5 months, he had endured dull frontal headaches.  The 
examiner opined that the Veteran's current headaches were not 
related to the headaches that he had once had in service 
because of the Veteran's noted history.  

At a July 2009 VA examination, the Veteran reported having 
migraine headaches 3 to 4 times a week that lasted from 1 to 
4 days.  He complained of fatigue after the headache.  
Examination revealed that the headaches occurred in the 
bitemporal region with aura present.  There was slight nausea 
on occasion but no vomiting or significant functional 
impairment.  The Veteran was not sensitive to sound, but 
light sensitivity was present.  The examiner diagnosed the 
Veteran with chronic classic migraine headaches.  He reviewed 
the entire claims file and opined that it was as likely as 
not that the Veteran's recurrent migraine headaches and 
progression of headaches was related to service.  He 
explained that the Veteran was treated for migraine headaches 
during service and that they had continued since his 
discharge in 1968 with progressive course.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board assigns low probative weight to the October 2008 VA 
examiner's negative nexus opinion because the examiner had 
failed to acknowledge all three specific in-service treatment 
records and whether the Veteran's migraine headaches were 
consistent with those treated in service, as requested by the 
Board.  The examiner also neglected to address the Veteran's 
report of a continuity of symptoms in compliance with the 
Board's August 2008 remand instructions.  The Board places 
greater probative weight on the July 2009 VA examiner's 
opinion relating the Veteran's migraine headaches to his 
period of service.  In rendering his opinion, the July 2009 
VA examiner considered the Veteran's treatment for headaches 
in service as well as his report of a continuity of symptoms 
since discharge from service.    

The competent evidence of record shows that it was at least 
as likely as not that the Veteran's migraine headaches were 
related to service.  Therefore, the Board concludes that 
service connection for migraine headaches is warranted.  
Resolving all doubt in favor of the Veteran, the Board 
concludes that the migraine headaches were incurred during 
active service.  Therefore, service connection for migraine 
headaches must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss and Tinnitus 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. 
Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

Service personnel records show that his military occupational 
specialty was that of structural steel worker.  He served in 
Vietnam and was stationed with a construction battalion near 
the demilitarized zone in DaNang.  He contends that his 
hearing loss and tinnitus result from the noise exposure he 
had during service.   

Service treatment records are negative for any complaints or 
treatment for tinnitus.  The records show that in March 1967, 
the Veteran underwent an audiological evaluation that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
15
15
LEFT
0
-5
-5
0
5

On separation examination, the Veteran made no complaints of 
hearing loss or tinnitus, and his audiological examination 
was found to be normal, with the following pure tone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
-
LEFT
20
20
10
25
-

The first post-service evidence of bilateral hearing loss and 
tinnitus is a November 2004 VA examination in which the 
Veteran reported decreased hearing and tinnitus since the 
late 1960s.  He complained of a frequent bilateral ringing 
tinnitus that sounded like mosquitoes since the early 1980s.  
He stated that he had military noise exposure to gunfire, 
aircraft, tanks, engines, and artillery.  He also reported 
having post military occupational and recreational noise 
exposure to factory noise, manufacturing laminate machines, 
and various power tools around the house.  He denied current 
pain and dizziness.  Audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
40
50
45
LEFT
5
10
50
55
50

The averages were 36 in the right ear and 41 in the left ear.  
Speech recognition ability was 94 percent in both ears.  The 
examiner diagnosed the Veteran with mild to moderate 
bilateral sensorineural hearing loss and bilateral tinnitus.  
She reviewed the claims file and opined that the Veteran's 
hearing loss and tinnitus were less likely than not related 
to his period of service because the Veteran had exhibited 
normal hearing upon discharge from service.  

The Veteran and his wife testified before a DRO in August 
2005 and at a travel board hearing before the Board in May 
2008.  Testimony revealed, in pertinent part, that the 
Veteran had been exposed to noisy construction work and the 
discharging of high caliber weaponry during service.  The 
Veteran and his wife testified that he had experienced 
hearing loss and tinnitus since his military noise exposure.  

On VA examination in October 2008, the Veteran reported 
noticing his hearing loss approximately 5 to 6 years ago but 
asserted that his hearing loss might have been present since 
the early 1970s.  He stated that he had military noise 
exposure to artillery, aircraft, generators, tanks, engines, 
and gunfire, and reported that hearing protection had been 
used about 20 percent of the time.  He also reported 
occupational noise exposure from working in factories, the 
railroad, and in maintenance, and stated that he had 
recreational noise exposure for over 30 years when hunting, 
target shooting, or using chainsaws and power tools.  He 
asserted that hearing protection had been used some of the 
time in his occupational and recreational noise exposure.  
The Veteran complained of constant bilateral tinnitus of 
moderate loudness that began in 1972 and was intermittent 
until approximately 2 years ago.  He described the tinnitus 
as sounding like a "bunch of crickets" all the time.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
45
50
45
LEFT
0
5
55
55
55

The averages were 36.25 in the right ear and 42.5 in the left 
ear.  Speech recognition ability was 96 percent in both ears.  
The examiner diagnosed the Veteran with bilateral tinnitus 
and normal hearing through 1500 Hertz with a moderate 
bilateral sensorineural hearing loss rising to normal 
hearing.  She reviewed the claims file and opined that the 
Veteran's hearing loss and tinnitus were less likely than not 
related to his period of service.  She explained that service 
treatment records documented normal hearing on the enlistment 
and separation examinations.  She also reasoned that the 
Veteran had a significant history of civilian noise exposure 
and that the onset of clinically significant tinnitus 
occurred after the Veteran's period of service.  

At a June 2009 VA examination, the examiner reviewed the 
Veteran's claims file and noted that although there was a 
loss of hearing acuity during service, there was no 
significant high frequency hearing threshold shift.  She 
observed that the decreased low frequency thresholds were 
likely due to ambient room noise, poor headphone placement, 
or excessive cerumen, and stated that the changes in low 
frequencies were not likely due to loud noise exposure.  The 
Veteran complained of buzzing in the ears and difficulty 
understanding conversations when he was unable to see the 
speaker.  He reported noticing his hearing loss approximately 
7 years ago and noticing his constant, bilateral, high-
pitched, moderately loud tinnitus over the last 5 years.  He 
stated that he had military noise exposure with intermittent 
hearing protection to welding noise, construction and 
maintenance equipment, ground maintenance equipment, and 
gunfire.  He also reported occupational noise exposure from 
working in factories, the railroad, and in maintenance, and 
stated that he had recreational noise exposure for over 30 
years when hunting, target shooting, or using chainsaws and 
power tools.  He asserted that hearing protection had been 
used some of the time in his occupational and recreational 
noise exposure.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
45
50
45
LEFT
5
5
60
55
55

The averages were 36.25 in the right ear and 43.75 in the 
left ear.  Speech recognition ability was 94 percent in the 
right ear and 92 percent in the left ear.  The examiner 
diagnosed the Veteran with bilateral tinnitus and normal 
hearing through 1500 Hertz with a moderate bilateral high 
frequency sensorineural hearing loss.  She reviewed the 
claims file and opined that it was less likely as not that 
the Veteran's hearing loss and tinnitus began during his 
period of service.  She explained that service treatment 
records were negative for complaints of tinnitus and showed 
normal hearing on the enlistment and separation examinations 
with no significant high frequency hearing threshold shift.  
She noted that the Veteran had reported the onset of his 
hearing loss in the last 7 years and the onset of constant 
tinnitus in the last 5 years.  She stated that the Veteran 
had not been able to recall a specific incident during 
service where he noticed temporary hearing loss or a change 
in hearing and that he had denied any temporary or permanent 
change in hearing following firing range noise exposure.  She 
also observed that the Veteran had over 30 years of 
occupational and recreational noise exposure with only 
intermittent use of hearing protection whereas he served 2 
years and 11 months of active duty without any significant 
hearing threshold shift.  She concluded that the Veteran's 
tinnitus and bilateral hearing loss were not related to 
service due to the absence of documented high frequency 
hearing threshold shift during service, the long history of 
recreational and occupational noise exposure, and the 
Veteran's inability to recall a specific incident in service 
when hearing loss and tinnitus began.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board assigns low probative weight to the November 2004 
and October 2008 VA examiners' negative nexus opinions 
because the examiners had failed to acknowledge the loss of 
hearing acuity in the Veteran's service treatment records or 
address the Veteran's report of a continuity of symptoms.  
However, the Board places great probative weight on the June 
2009 VA examiner's negative nexus opinion showing that the 
Veteran's bilateral hearing loss and tinnitus were not 
related to his period of service.  In rendering her opinion, 
the July 2009 VA examiner discussed the documented loss of 
hearing acuity during service and the Veteran's report of 
continuity of symptoms.  She found that the Veteran's hearing 
loss and tinnitus were not related to service due to an 
absence of documented high frequency hearing threshold shift 
during service, the long history of recreational and 
occupational noise exposure, and the Veteran's inability to 
recall a specific incident in service when hearing loss and 
tinnitus began.  

Although the Veteran and his spouse are competent to report 
that the Veteran had hearing loss and tinnitus since service, 
the Board finds that because the July 2009  VA examiner's 
opinion is the most probative evidence of record because the 
examiner examined the Veteran, reviewed his records and 
considered his reported history, the preponderance of the 
evidence weighs against a finding that the Veteran's 
bilateral hearing loss and tinnitus developed in service or 
are due to any event or injury in service.  Thus, the Board 
concludes that the bilateral hearing loss and tinnitus were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection, the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 that notified 
the Veteran of the elements necessary to substantiate his 
claims.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  He has not referred to 
any additional, unobtained, relevant, available evidence.  VA 
has also obtained medical examinations in relation to these 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for migraine headaches is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


